              Case 3:19-cr-00305-RS Document 14 Filed 04/21/20 Page 1 of 3



 1   STEVEN G. KALAR
     Federal Public Defender
 2   SOPHIA WHITING
     Assistant Federal Public Defender
 3   19th Floor Federal Building - Box 36106
     450 Golden Gate Avenue
 4
     San Francisco, CA 94102
 5   Telephone: (415) 436-7700
     Facsimile: (415) 436-7706
 6   Email:       Sophia_Whiting@fd.org

 7
     Counsel for Defendant Carus
 8

 9
                                  IN THE UNITED STATES DISTRICT COURT
10
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                         SAN FRANCISCO DIVISION
12

13
      UNITED STATES OF AMERICA,                              Case No.: CR 19–305 RS
14
                     Plaintiff,                              STIPULATION AND ORDER TO
15                                                           ADVANCE TELEPHONIC CHANGE
              v.                                             OF PLEA HEARING
16
      SETH CARUS,
17
                     Defendant.
18

19         Seth Carus intends to enter a diversion contract and plea agreement with the government at the
20   next hearing before the Court. Mr. Carus’s 12-month diversionary period will not begin until Mr.
21   Carus pleads guilty. The parties therefore jointly request to advance the hearing from May 19, 2020,
22   at 2:30 p.m. to April 28 at 2:30 p.m. or as soon thereafter as the Court is available. The parties further
23   stipulate and move the court to find that, for the foregoing specific reasons, the plea in this case
24   cannot be further delayed without serious harm to the interests of justice, and should therefore be
25   conducted by telephone, or video teleconference if reasonably available.
26         The Coronavirus Aid, Relief, and Economic Security (CARES) Act has temporarily amended
27   Fed. R. Crim. Pro. 43 to allow felony pleas be conducted by video teleconference, or by telephone
28   conference if video teleconferencing is not reasonably available if (1) the chief judge of the district



                                                         1
               Case 3:19-cr-00305-RS Document 14 Filed 04/21/20 Page 2 of 3



 1   court specifically finds that felony pleas under Rule 11 of the Federal Rules of Criminal Procedure
 2   cannot be conducted in person without seriously jeopardizing public health and safety; and (2) the
 3   district judge in a particular case finds for specific reasons that the plea in that case cannot be further
 4   delayed without serious harm to the interests of justice. The Court has issued General Order 74,
 5   which makes the necessary district-wide finding that felony pleas cannot be conducted in person. The
 6   parties hereby stipulate that Mr. Carus’s plea cannot be further delayed without serious harm to the
 7   interests of justice.
 8         At the change of plea hearing, the government and Mr. Carus intend to enter thoughtfully
 9   negotiated plea and diversion agreements. It would seriously harm the interests of justice to delay the
10   parties from entering these agreements. Mr. Carus’s case has been pending since his arraignment on
11   November 15, 2019. Since that time, Mr. Carus has placed himself in a Sober Living Environment,
12   enrolled himself in intensive treatment programming, and has been abiding by the conditions of
13   pretrial release. He is prepared and eager to begin his diversionary period of 12 months. At the
14   beginning of the shelter-in-place orders and the Court’s issuance of General Order 72, the Court
15   continued Mr. Carus’s change of plea hearing from March 24, 2020, to May 19, 2020, with the
16   parties’ agreement. At this time, no one knows when it will be safe for Mr. Carus to plead in person.
17   This is especially true because Mr. Carus suffers from multiple health issues stemming from severe
18   drug addiction and chronic homelessness, including adrenal fatigue, compromised lungs, and burn
19   wounds on his legs. He also lives in San Rafael, California, and does not have a car, so he is required
20   to take a taxi, rideshare, or public transportation to the courthouse. The COVID-19 pandemic will
21   therefore be an ongoing obstacle to having Mr. Carus plea in person. Beginning the diversionary
22   period as soon as possible is in Mr. Carus’s best interest and the interest of justice. Mr. Carus is
23   prepared to plead either by telephone or videoconference.
24         The parties therefore stipulate and request the court to find that for the foregoing specific
25   reasons, the plea or sentencing in this case cannot be further delayed without serious harm to the
26   interests of justice, and should therefore be conducted by telephone, or video teleconference if
27   reasonably available, and should be advanced to April 28, 2020, or as soon thereafter as the Court is
28   available.



                                                          2
       Case 3:19-cr-00305-RS Document 14 Filed 04/21/20 Page 3 of 3



 1   IT IS SO STIPULATED.
 2

 3
              April 21, 2020           DAVID L. ANDERSON
 4            Dated                    United States Attorney
                                       Northern District of California
 5
                                                 /S
 6
                                       RYAN REZAEI
 7                                     Assistant United States Attorney

 8

 9
              April 21, 2020           STEVEN G. KALAR
10            Dated                    Federal Public Defender
                                       Northern District of California
11
                                                 /S
12                                     SOPHIA WHITING
                                       Assistant Federal Public Defender
13

14

15
     IT IS SO ORDERED.
16

17
      April 21, 2020
     ___________________          _____________________________________
18
      Dated                       HON. RICHARD SEEBORG
19                                United States District Judge
20

21

22

23

24

25

26

27

28



                                        3
